 Case 1:17-cr-00449-NGG Document 48 Filed 03/19/19 Page 1 of 2 PageID #: 199

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York

JMH                                               271 Cadman Plaza East
F.#2011R00298                                     Brooklyn, New York 11201



                                                  March 18, 2019


By ECF and By Hand

James M. Branden, Esq.
The Law Office of James M. Branden
551 Fifth Avenue
New York, New York 10176

Bobbi C. Sternheim, Esq.
Offices of Bobbi C. Sternheim
33 West 19th Street, 4th Floor
New York, New York 10011

                Re:    United States v. Mirsad Kandic
                       Criminal Docket No. 17-449 (NGG)

Dear Counsel:

               Enclosed please find discovery provided by the government in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
discovery provided on November 14, 2017, November 22, 2017, November 29, 2017, March
20, 2018, April 19, 2018, June 21, 2018, July 5, 2018; November 6, 2018; and November 20,
2018. The enclosed items constitute SENSITIVE DISCOVERY MATERIAL and are
governed by the Stipulation and Order previously entered by the Court (ECF No. 15), as
amended (ECF No. 45). The government renews its request for reciprocal discovery from
the defendant.

              The disc enclosed is encrypted and the password will follow by separate cover.
The disc contains the following:

                • A letter dated March 18, 2019, providing information relevant to the
                  investigation of the defendant;
 Case 1:17-cr-00449-NGG Document 48 Filed 03/19/19 Page 2 of 2 PageID #: 200



             • A document bearing Bates numbers MK-005881 through MK-005910,
               reflecting copies of records obtained from the Department of Homeland
               Security concerning the defendant; and

             • A file folder bearing Bates Numbers MK-005911, containing records
               obtained from Twitter.

             Please contact us if you have any questions or requests.

                                                 Very truly yours,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:           /s/
                                                 Saritha Komatireddy
                                                 J. Matthew Haggans
                                                 David K. Kessler
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000


Enclosures (By Hand)
cc:   Clerk of the Court (NGG) (by ECF) (without enclosures)




                                             2
